Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are distinguishable for at least the feature recognizing section that recognizes a feature about a shape of the work target after work, based on the image data acquired by the image acquiring section and deciding a control parameter based thereon.
Claim 3 is distinguishable for at least the feature recognizing section that recognizes a feature of a cut portion of the work target cut by the cutting section, and a judging section that judges a state of the cutting section based on the feature of the cut portion of the work target recognized by the feature recognizing section.
Dependent claims 4-10, 12 and 13 are distinguishable for at least the same reasons.
2.	The closest prior art (CN 104612909A as set forth in the previous Office action) utilizes the color of the grass to distinguish between mowed and unmowed lawn, but does not disclose distinguishing the shape of the work target (i.e., grass- Fig. 1) after it has been worked on (i.e., mowed) or judging the state of the cutting section (i.e., blade- Fig. 6) from images of the cut portion of the work target.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  He et al. (US 2019/0278269) discloses a gardening robot with image recognition and is capable of performing a plurality of functions such as mowing, irrigation, collection of lawn debris, fertilizing, etc. [0016].  The image recognition is not used to distinguish shape of the work target after work is performed or judge the state of a cutting means based on images after the cutting means cuts a work target.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661